Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
This is a first Office Action for application 17/096,166 filed on 11/12/2020. Claims 1-20 are pending and are examined below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-3, 8-10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Psenka et al. (US Pub. 2009/0300544) in view of Amann (US Pub. 2009/0259924).
	Regarding claim 1, Psenka teaches 
	 A computer-implemented method of managing a database, the method comprising: selecting a plurality of data lines for analytics, each data line comprising original data (Par. [0024] composite data visualization mechanism performs statistical analysis on a specific set of data)
	receiving a request to receive a first data line; (Par. [0014, 59, 75] user or process can query a particular set of data in the data sources)
	Psenka does not explicitly teach 
adding, to each of the selected plurality of data lines, a set of additional bytes to represent metadata about a corresponding one of the plurality of data lines;  
	and reading a first set of additional bytes corresponding to the first data line.
	However, from the same field Amann teaches
	adding, to each of the selected plurality of data lines, a set of additional bytes to represent metadata about a corresponding one of the plurality of data lines;  (Fig. 6 #610; Par. [0055-6] metadata (#610) that correspond to (E)CKD data (#625) is contained within ECDK record)
	 and reading a first set of additional bytes corresponding to the first data line.
 (Fig. 6 #610; Par. [0055-6] metadata (#610) that correspond to (E)CKD data (#625) is contained within ECDK record)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the record structure of Amann into the business intelligence analytics of Psenka. The motivation for this combination would have been the need for high performance block storage metadata as explained in Amann (Par. [0017]).
	Regarding claim 2, Psenka and Amann teach claim 1 as shown above, and Psenka further teaches 
	The method of claim 1, further comprising: determining whether a first original data corresponding to the first data line is public or private based on reading the first set of additional bytes; (Fig. 11; Par. [0131-3] security control policies limit visibility (i.e. determine if public or private) to users B and C)
	and sending out the first original data in response to determining that the first original data is public. (Fig. 11; Par. [0131-3] security control policies give full visibility (i.e. determine it is public) to user A)
	Regarding claim 3, Psenka and Amann teach claim 2 as shown above, and Psenka further teaches 
	The method of claim 2, wherein the first original data is sent without the first set of additional bytes. (Fig. 1#22; Fig. 11; Par. [0062, 131-3] security control policies are read but not sent as part of the data)
	Regarding claim 8, see at least the rejection for claim 1. Psenka further teaches
	A computer system comprising a memory and a processor (Fig. 2 #32, 38-42; Par. [0063] memory and processor in computers, servers and phones)
	Regarding claim 9, see the rejection for claim 2.
	Regarding claim 10, see the rejection for claim 3.
	Regarding claim 15, see the rejection for claim 8.
	Regarding claim 16, see the rejection for claim 2.
	Regarding claim 17, see the rejection for claim 3.

Claim(s) 4, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Psenka et al. (US Pub. 2009/0300544) in view of Amann (US Pub. 2009/0259924), and further in view of Rogers et al. (US Pub 2021/0192068).
Regarding claim 4, Psenka and Amann teach claim 1 as shown above, but do not explicitly teach 
	The method of claim 1, further comprising: updating the first set of additional bytes to increment a number of requests for the first data line, in response to receiving the request to receive the first data line.
	However, from the same field, Rogers teaches
	The method of claim 1, further comprising: updating the first set of additional bytes to increment a number of requests for the first data line, in response to receiving the request to receive the first data line. (Fig. 2 #206; Par. [0053] every time a query is executed, a query count is incremented)
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the query count of Rogers into the record metadata structure of Amann. The motivation for this combination would have been the need to improve security against malicious actors as explained in Rogers (Par. [0019]).
	Regarding claim 11, see the rejection for claim 4.
	Regarding claim 18, see the rejection for claim 4.


Claim(s) 5-7, 12-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Psenka et al. (US Pub. 2009/0300544) in view of Amann (US Pub. 2009/0259924), and further in view of Arnell et al. (US Pub. 2018/0139224).

Regarding claim 5, Psenka and Amann teach claim 1 as shown above, but do not explicitly teach 
	The method of claim 1, wherein each of the plurality of data lines represents a search query.
	However, from the same field, Arnell teaches
	The method of claim 1, wherein each of the plurality of data lines represents a search query. (Fig. 2 #250; Par. [0009-10, 36, 40, 46] DNS Correlator (#250) stores records (i.e. lines)  about DNS queries (i.e. search queries))
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to combine the DNS queries of Arnell into the business intelligence analytics of Psenka. The motivation for this combination would have been the need to monitor a network with low impact on latency as explained in Arnell (Par. [0007]).
	Regarding claim 6, Psenka, Amann and Arnell teach claim 5 as shown above, and Arnell further teaches
	The method of claim 5, wherein a data owner selected the plurality of data lines for analytics, the method further comprising: receiving a request from the data owner to receive analytics data regarding a parameter of at least some of the selected plurality of data lines; (Fig. 2 #250; Par. [0009-10, 40, 46] DNS Correlator (#250) stores records (i.e. lines)  about DNS queries for analytic purposes)
	analyzing each set of additional bytes to determine which of the selected plurality of data lines corresponds to the parameter; (Fig. 2 #250; Par. [0009-10, 22, 40, 46] DNS Correlator (#250) analyzes queries to select to determine which domains may be malicious)
	formatting the sets of additional bytes from the selected plurality of data lines that correspond to the parameter to generate the analytics data; (Fig. 2 #250; Par. [0009-10, 22, 40, 46] DNS Correlator (#250) decides which queries to select to determine which domains may be malicious)
	and sending the analytics data to the data owner. (Par. [0046] additional devices (e.g. data owner) are in communication with DNS Correlator (#250) for further data processing)
	Regarding claim 7, Psenka, Amann and Arnell teach claim 5 as shown above, and Arnell further teaches
	The method of claim 6, wherein the analytics data is selected from the group consisting of: a number of requests on a subject matter, a number of requests for public data, a number of requests for private data, details about data requesters, locations of requests, and dates and times of requests. (Par. [0009-10] query records can be used to identify malicious IP address (i.e. details about data requestor))
Regarding claim 12, see the rejection for claim 5.
	Regarding claim 13, see the rejection for claim 6.
Regarding claim 14, see the rejection for claim 7.
	Regarding claim 19, see the rejection for claim 5.
Regarding claim 20, see the rejection for claims 6 and 7.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pittenger (US Pub. 2010/0262625) teaches fine-granularity database access control
Timmerman et al. (US Pub. 2017/0300712) teaches fine grain security for an analytic dataset
Smith, Jr. (US Pat. 9,489,119) teaches data management utilizing metadata
Taswell (US Pat. 8,886,628) teaches managing multi-level metadata in a database

Any inquiry concerning this communication or earlier communications from the examiner should be directed to J MITCHELL CURRAN whose telephone number is (469)295-9081. The examiner can normally be reached M-F 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571) 272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J MITCHELL CURRAN/Examiner, Art Unit 2157  

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157